Citation Nr: 1546617	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for left knee cyst.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2005 to July 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, granted service connection for a left knee cyst and assigned an initial noncompensable rating.  In April 2015, the Board remanded the case for additional development.  The case has now been returned for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, the Board notes that the AOJ has complied substantially with the directives of the April 2015 remand, pursuant to which the AOJ obtained June 2015 VA examinations of the Veteran's left knee cyst and readjudicated the claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

However, the Board's review of the record reveals that additional development must be accomplished in order to ensure that the record is complete prior to the adjudication of the Veteran's claim.  In this regard, in January 2015, the Board provided the Veteran with a letter indicating that, on September 5, 2013, the Board received additional evidence from him consisting of clinical documents from the Fresno VA Medical Center dated in April 2011 and the Denver VA Medical Center dated August 2011 to March 2013.  However, upon a review of the record, there is no indication of a September 2013 submission from the Veteran.  Even so, it is unclear whether there are missing VA treatment records referable to his claim.  Consequently, a remand is necessary to attempt to obtain and associate the missing VA treatment records with the record. 

In addition, the Veteran should be given an opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his claim.  In this regard, during his June 2015 VA examinations, the Veteran reported private treatment for his left knee cyst starting in approximately April 2015 with a private treatment provider in Round Rock, Texas.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant records of the Veteran's treatment from the any VA Medical Center (VAMC) since separation from service in July 2010, to include Fresno VAMC records dated April 2011 and Denver VAMC records dated August 2011 to March 2013.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding non-VA treatment records pertaining to his left knee cyst, to include records from the private treatment provider in Round Rock, Texas, beginning in April 2015.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

